DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Invention I (claims 1-13) in the reply filed on 07/29/2022 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIZUTANI et al. (U.S. 2021/0035965 A1). 
The applied reference has a common assignee and/or at least one common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, MIZUTANI et al. disclose in Fig. 27A a semiconductor structure comprising a memory die (1000) bonded to a logic die (700) (Fig. 27A, para. [0115]-[0116]), the memory die (1000) comprising: an alternating stack of insulating layers (32) and electrically conductive layers (46) (Fig. 27A, para. [0058], [0105]); memory openings (as indicated at “memory opening” 49, Figs. 4A-5B) extending through the alternating stack (comprising layers 32, 46) (Figs. 6, 27A, para. [0093]-[0094]); memory opening fill structures (58)  located in the memory openings (as indicated at “memory opening” 49, Figs. 4A-5B) and comprising a respective vertical semiconductor channel (60/60L) and a respective memory film (50) (Figs. 5E-5F, 27A, para. [0093]); a source layer (18/218/240/440/640) contacting the vertical semiconductor channels (60/60L) (Fig. 27A, para. [0128], [0259], [0261], [0262]); and a backside isolation dielectric layer (“backside dielectric layer”/“backside isolation dielectric layer” 230) contacting a backside surface of the source layer (18/218/240/440/640) (Fig. 27A, para. [0167]-[0169], [0201], [0215]); a source power supply mesh (“a source power supply network” 316 comprises “a network of metal lines”, para. [0265]) comprising a planar portion of a source-side electrically conductive layer {(patterned layer)/”metal lines” 316} that is located on a backside of the backside isolation dielectric layer (“backside dielectric layer”/“backside isolation dielectric layer” 230) and electrically connected to the source layer (18/218/240/440/640) by conductive material portions (portions of “metal via structures” 316V) that extend through the backside isolation dielectric layer (“backside dielectric layer”/“backside isolation dielectric layer” 230) (Fig. 27A, para. [0265]).   
As to claim 2, as applied to claim 1 above, MIZUTANI et al. disclose in Fig. 27A all claimed limitations including the limitation wherein each of the vertical semiconductor channels (60/60L) comprises a respective cylindrical outer surface that contacts the source layer (18/218/240/440/640) (see Fig. 27A).
As to claim 3, as applied to claims 1 and 2 above, MIZUTANI et al. disclose in Fig. 27A all claimed limitations including the limitation wherein the source layer comprises: a proximal doped semiconductor layer (“doped semiconductor material layer” 18L) contacting a horizontal surface of the alternating stack (comprising layers 32, 46) (Figs. 20, 27A, para. [0127]); a source contact semiconductor layer (“source contact via structure”, para. [0097]) contacting the cylindrical outer surfaces of the vertical semiconductor channels (60/60L) and the proximal doped semiconductor layer (“doped semiconductor material layer”18L) (Fig. 27A, para. [0097]); and a distal doped semiconductor layer (a distal end of “doped semiconductor material layer” 18L) contacting the source contact semiconductor layer (“source contact via structure”, para. [0097]) and vertically spaced from the proximal doped semiconductor layer (“doped semiconductor material layer”18L) by the source contact  semiconductor layer “source contact via structure”, para. [0097]) (Fig. 27A, para. [0097], [0127]). 
As to claim 4, as applied to claims 1-3 above, MIZUTANI et al. disclose in Fig. 27A all claimed limitations including the limitation wherein: the vertical semiconductor channels (60/60L) are undoped or have a p-type or n-type doping (Fig. 27A, para. [0087]-[0091]); and the proximal doped semiconductor layer (“doped semiconductor material layer” 18L), the source contact semiconductor layer (“source contact via structure”, para. [0097]), and the distal doped semiconductor layer (a distal end of “doped semiconductor material layer” 18L) have n-type doping (para. [0057]).  
As to claim 5, as applied to claims 1-3 above, MIZUTANI et al. disclose in Fig. 27A all claimed limitations including the limitation wherein the source contact semiconductor layer (“source contact via structure”, para. [0097]) has a different material composition than the proximal doped semiconductor layer (“doped semiconductor material layer”18L) and the distal doped semiconductor layer (a distal end of “doped semiconductor material layer” 18L) (para. [0127]-[0128], [0247]).
As to claim 6, as applied to claim 1 above, MIZUTANI et al. disclose in Fig. 27A all claimed limitations including the limitation wherein each of the memory opening fill structures (58) comprises a respective pedestal channel portion (“source cap regions” 606) contacting the source layer (18/218/240/440/640), wherein each of the vertical semiconductor channels (60) is spaced from the source layer (18/218/240/440/640) by a respective one of the pedestal channel portions (“source cap regions” 606) (Figs. 26C & 27A, para. [0184], [0196], [0202]).
As to claim 7, as applied to claim 1 above, MIZUTANI et al. disclose in Fig. 27A all claimed limitations including the limitation wherein: each of the memory films comprises a layer stack including a blocking dielectric layer (52, Fig. 5B), a charge storage layer (54), and a tunneling dielectric layer (56); and the blocking dielectric layer (52) comprises a cylindrical portion vertically extending through the alternating stack (32, 46) and contacting a cylindrical surface of the source layer (18/218/240/440/640), and an annular portion contacting a horizontal annular surface of the source layer (18/218/240/440/640) (Figs. 5B, 27A, para. [0081]-[0082]). 
As to claim 9, as applied to claim 1 above, MIZUTANI et al. disclose in Fig. 27A all claimed limitations including the limitation wherein the source-side electrically conductive layer (“source power supply network” 316) comprises via portions (“metal via structures” 316V, 16V) that are adjoined to the planar portion (portion of layer 316) of the source-side electrically conductive layer (“source power supply network” 316), vertically extending through the backside isolation dielectric layer (230), and contacting a backside surface of the source layer (Fig. 27A, para. [0265], [0266]).
As to claim 10, as applied to claim 1 above, MIZUTANI et al. disclose in Fig. 27A all claimed limitations including the limitation wherein the source power supply mesh (“source power supply network” 316) comprises: a metal lines that form a mesh (para. [0265]); and metal via structures (“metal via structures”, para. [0271]) vertically extending between the mesh of metal lines and a backside surface of the source layer (18/218/240/440/640) (Fig. 27A, para. [0265], [0271]).
As to claim 11, as applied to claim 1 above, MIZUTANI et al. disclose in Fig. 27A all claimed limitations including the structure further comprising: a stepped dielectric material portion (65) in contact with stepped surfaces of the alternating stack (32, 46); and a connection via structure (8P, 194) vertically extending through the stepped dielectric material portion (65) and electrically connected to the source power supply mesh (Fig. 27A, para. [0265], [0266], [0271], [0276]).
As to claim 12, as applied to claim 1 above, MIZUTANI et al. disclose in Fig. 27A all claimed limitations including the limitation wherein: the logic die (700) comprises a source bias circuit (“source bias voltage”, para. [0277]) configured to generate a source bias voltage (Fig. 27A, para. [0277]); and the semiconductor structure (Fig. 27A) comprises conductive structures configured to route the source bias voltage to the source power supply mesh (para. [0277]), wherein the conductive structures comprises logic-side metal interconnect structures (780, para. [0118]) and logic-side bonding pads (788) located in the logic die (700), and memory-side metal interconnect structures (“additional metal interconnect structures” 168) and memory-side bonding pads (178) located in the memory die (1000), and wherein the memory-side bonding pads (178) are bonded to the logic-side bonding pads (788) (Fig. 27A, para. [0115]), [0118], [0120]-[0122], [0144]).
As to claim 13, as applied to claim 1 above, MIZUTANI et al. disclose in Fig. 27A all claimed limitations including the structure further comprising input/output backside
bonding pads (“bonding pads” 14, 16) electrically connected to the source power supply mesh (comprising “source power supply network” 316), wherein the input/output backside bonding pads (14, 16) are more distal from a horizontal plane including an interface between the alternating stack (32, 46) and the source layer (18/218/240/440/640) than the source power supply mesh is from the horizontal plane (Fig. 27A, para. [0129], [0265], [0271]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUTANI et al. (U.S. 2021/0035965 A1). 
As to claim 8, as applied to claim 1 above, MIZUTANI et al. disclose in Fig. 27A all claimed limitations including the structure further comprising an array of metal via structures (“metal via structures” 316V) contacting a backside surface of the source layer (18/218/240/440/640) and contacting the planar portion of the source-side electrically conductive layer (“source power supply network” 316) (Fig. 27A).  MIZUTANI et al. do not disclose an array of metal via structures comprising a different metallic material than the planar portion of the source-side electrically conductive layer.  However, at the time of the invention was made; it would have been obvious to one of ordinary skill in the art to make an array of metal via structures by using a different metallic material than the planar portion of the source-side electrically conductive layer in the teaching of MIZUTANI et al. in order to reduce production costs or improve the conductivity of the interconnection, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817  
September 30, 2022